Case 2:20-cv-01500-FMO-RAO Document 16 Filed 06/16/20 Page 1 of 1 Page ID #:138
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

   Case No.:      CV 20-01500 FMO (RAO)                               Date:    June 16, 2020
   Title:         Michael Jame Addineh v. Fariba Kermanshashi, et al.



   Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                  Donnamarie Luengo                                      N/A
                    Deputy Clerk                                Court Reporter / Recorder

        Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):

                         N/A                                               N/A

  Proceedings:            (In Chambers) ORDER TO SHOW CAUSE

          On March 6, 2020, Defendants filed a Motion to Dismiss (“Motion”). Dkt. No. 7. The
  Motion noticed a hearing for April 13, 2020 at 10:00 a.m. Id. According to this district’s local
  rules, an opposition or statement of non-opposition was due by March 23, 2020. See L.R. 7-9.
  To date, no opposition or statement of non-opposition has been filed.

          Plaintiff is ordered to show cause, in writing, no later than July 7, 2020, why this
  action should not be dismissed for failure to prosecute, pursuant to Federal Rule of Civil
  Procedure 41(b). Alternatively, Plaintiff may discharge this Order by filing an opposition or a
  notice of non-opposition to the Motion on or before this deadline.

          Plaintiff is expressly advised that failure to timely file a response to this Order will
  result in a recommendation that this action be dismissed for failure to prosecute pursuant
  to Federal Rule of Civil Procedure 41(b).

  IT IS SO ORDERED.




                                                                                               :
                                                                 Initials of Preparer          dl




  CV-90 (05/15)                       CIVIL MINUTES - GENERAL                               Page 1 of 1
